 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No: 1:19-CR-0003-DAD

12                                 Plaintiff,            STIPULATION AND PROTECTIVE ORDER
                                                         BETWEEN THE UNITED STATES AND
13                                                       DEFENDANT GASTELUM REGARDING
                                                         PRODUCTION OF PROTECTED
14                          v.                           INFORMATION

15

16   AGRICULTURAL CONTRACTING
     SERVICES ASSOCIATION DBA
17   AMERICAN LABOR ALLIANCE, ET AL.,

18                                 Defendants.

19

20

21          WHEREAS, the discovery in this case contains private personal information regarding third
22 parties (both adults and minors), including but not limited to their names, dates of birth, physical

23 descriptions, medical information, telephone numbers and/or residential addresses (“Protected

24 Information”); and

25          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
26 unauthorized disclosure or dissemination of this information to anyone not a party to the court

27 proceedings in this matter;

28                                                       1
 1          The parties agree that entry of a stipulated protective order is therefore appropriate.

 2          THEREFORE, defendant Antonio Gastelum, by and through his counsel of record, Roger T.

 3 Nuttall (“Defense Counsel”), and the United States of America, by and through Assistant United States

 4 Attorney Michael G. Tierney, hereby agree and stipulate as follows:

 5          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 6 Criminal Procedure, and its general supervisory authority.

 7          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 8 part of discovery in this case (hereafter, collectively known as “the discovery”).
 9          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

10 documents that contain Protected Information with anyone other than Defense Counsel’s attorneys,

11 designated defense investigators, designated defense experts, and support staff. Defense Counsel may

12 permit the defendant to view unredacted documents under the supervision of his attorneys, defense

13 investigators, and/or support staff while in the offices of defense counsel or in another location chosen by

14 defense counsel. The parties agree that Defense Counsel, defense investigators, and support staff shall

15 not allow the defendant to retain Protected Information contained in the discovery. The parties agree that

16 Defense Counsel, defense investigators, and support staff may provide the defendant with copies of

17 documents, if any, from which Protected Information has first been redacted.

18          4.      The parties acknowledge that the defendant may have access to unredacted copies of items

19 contained in the discovery because they are business records of American Labor Alliance. This Protective

20 Order does not apply to the original unredacted documents in the possession of American Labor Alliance,

21 but does apply to copies produced as part of discovery.

22          5.      The discovery and information therein may be used only in connection with the litigation

23 of this case and for no other purpose. The discovery is now and will forever remain the property of the

24 United States of America (“Government”). Defense Counsel will return the discovery to the government

25 or, alternatively, keep it archived within its sole possession at the conclusion of the case.
26          6.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

27 ensure that it is not disclosed to third persons in violation of this agreement.

28                                                        2
 1         7.      Defense Counsel shall be responsible for advising the Defendant, employees, and other

 2 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

 3         8.      In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

 4 withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 5 this Order.

 6

 7 IT IS SO STIPULATED.

 8
 9 Dated: February 25, 2019                            By: /s/ Roger T. Nuttall
                                                       Roger T. Nuttall
10                                                     Attorney for Defendant
                                                       ANTONIO GASTELUM
11

12 Dated: February 25, 2019                            McGREGOR W. SCOTT
                                                       United States Attorney
13

14                                                     By: /s/ Michael G. Tierney
                                                       Michael G. Tierney
15                                                     Assistant U.S. Attorney

16

17 IT IS SO ORDERED.

18
        Dated:    February 26, 2019                        /s/ Barbara   A. McAuliffe           _
19                                                   UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
26

27

28                                                     3
